UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4351


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROBERT EARL BROWN, III,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. J. Michelle Childs, District Judge. (6:08-cr-01141-JMC-1)


Submitted: November 15, 2018                                Decided: December 12, 2018


Before KING, KEENAN, and DIAZ, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Lora Blanchard, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Alan Lance Crick,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Earl Brown, III, appeals the district court’s judgment revoking his

supervised release and sentencing him to 14 months’ imprisonment followed by 22

months’ supervised release. Brown’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal

but questioning whether the revocation sentence was plainly unreasonable. Although

advised of his right to do so, Brown has not filed a pro se supplemental brief. The

Government has also declined to file a brief. We affirm the revocation of Brown’s

supervised release but vacate his revocation sentence and remand for resentencing.

       In analyzing a revocation sentence, we apply “a more deferential appellate posture

concerning issues of fact and the exercise of discretion than reasonableness review for

[G]uidelines sentences.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017)

(internal quotation marks omitted). “We will affirm a revocation sentence if it is within

the statutory maximum and is not plainly unreasonable.” Id. (internal quotation marks

omitted). “[E]ven if a revocation sentence is plainly unreasonable, we will still affirm it

if we find that any errors are harmless.” Id.

       We determine reasonableness by generally following the procedural and

substantive considerations used in reviewing original sentences.      Id.   “A revocation

sentence is procedurally reasonable if the district court adequately explains the chosen

sentence after considering the Sentencing Guidelines’ nonbinding Chapter Seven policy

statements and the applicable 18 U.S.C. § 3553(a) factors.” Id. (footnote omitted); see 18

U.S.C. § 3583(e) (2012).      In fashioning an appropriate sentence, “the court should

                                                2
sanction primarily the defendant’s breach of trust, while taking into account, to a limited

degree, the seriousness of the underlying violation and the criminal history of the

violator.” USSG ch. 7, pt. A(3)(b). “[A] revocation sentence is substantively reasonable

if the court sufficiently states a proper basis for its conclusion that the defendant should

receive the sentence imposed.” Slappy, 872 F.3d at 207 (brackets and internal quotation

marks omitted).

       Where the defendant or prosecutor presents nonfrivolous reasons for
       imposing a different sentence than that set forth in the advisory Guidelines,
       a district judge should address the party’s arguments and explain why [s]he
       has rejected those arguments. . . . And although the court need not be as
       detailed or specific when imposing a revocation sentence as it must be
       when imposing a post-conviction sentence, it still must provide a statement
       of reasons for the sentence imposed.

Id. at 207-08 (alteration, ellipsis, citations, and internal quotation marks omitted).

       Here, the district court announced Brown’s revocation sentence without explicit

consideration of any of the applicable § 3553(a) factors or Brown’s arguments for a lower

sentence. Indeed, the court’s only explanation of Brown’s revocation sentence was its

instruction to Brown that he needed “structure in his life” and to obey “society’s rules.”

Thus, even in light of our deferential standard of review, the district court’s failure to

sufficiently explain the revocation sentence rendered the sentence procedurally

unreasonable. And because the requirement to explain a revocation sentence is well-

settled in this circuit, we further conclude that the sentence was plainly unreasonable.

See Slappy, 872 F.3d at 210. Finally, because the record does not support the conclusion

that the court’s error “did not have a substantial and injurious effect or influence” on



                                              3
Brown’s sentence, the error was not harmless.          See id. (internal quotation marks

omitted). ∗

       In accordance with Anders, we have reviewed the entire record in this case and

have found no other meritorious issues for appeal. Accordingly, we affirm the revocation

of Brown’s supervised release, but we vacate his revocation sentence and remand for

resentencing. This court requires that counsel inform Brown, in writing, of the right to

petition the Supreme Court of the United States for further review. If Brown requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                               AFFIRMED IN PART,
                                                  VACATED IN PART, AND REMANDED




       ∗
        Because Brown’s sentence is plainly procedurally unreasonable and the district
court’s errors are not harmless, we do not reach the question of whether Brown’s
sentence is substantively reasonable. See Slappy, 872 F.3d at 210.


                                             4